Appeal from order denying appellant’s motion to confirm the award of arbitrators and for judgment on such award, and from order denying appellant’s motion for a reargument, dismissed, without costs, and without prejudice to a motion at Special Term to vacate the orders and to renew the motion, if appellant be so advised. An appeal does not lie from an order denying a motion to confirm an award of arbitrators. An award of arbitrators in an arbitration proceeding must, on application to the court, either be confirmed (Civ. Prac. Act, § 1456), vacated (§ 1457), or modified (§ 1458). Consistently with those provisions of the Civil Practice Act, an appeal may be taken only from an order vacating an award, or from a judgment entered upon an award, as from an order or judgment in an action. (Civ. Prac. Act, § 1464; Matter of Picker, 130 App. Div. 88; Matter of Gitt, 138 id. 147.) We are of opinion that on proper application the award should be confirmed. Assuming that the submission was pursuant only to the contract of February 16, 1934, that contract was acknowledged by both parties before the award was made. Such acknowledgment was sufficient compliance with the statute (Civ. Prac. Act, § 1449) for the purpose of the court’s jurisdiction to grant an order confirming the award. Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.